COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-028-CV


IN THE INTEREST OF C.M.F.,
K.M.F., L.R., JR., A.H.M., JR.,
AND C.L.H. AKA C.L.H.,
CHILDREN

                                    ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------




      Crystal D. appeals from the trial court’s order terminating her parental

rights in C.M.F., K.M.F., L.R., Jr., A.H.M., Jr., and C.L.H.2 We will affirm.


      1
          … See Tex. R. App. P. 47.4.
      2
        … The trial court also terminated the parental rights of C.M.F. and
K.M.F.’s biological father—Miguel S.—as well as the parental rights of A.H.M.,
Jr.’s biological father—Ismael H. Additionally, the trial court terminated the
parental rights of the “Unknown Father[s]” of L.R., Jr. and C.L.H. Only Crystal
appeals the trial court’s judgment.
      At the termination hearing, among other evidence, the trial court heard

testimony that Crystal had indulged in illegal drug use for a number of years and

had been in and out of multiple drug-treatment facilities, but never had

completed any of the drug-treatment courses. There was also evidence and

testimony presented that Crystal had used cocaine during her pregnancy with

C.L.H. The trial court also heard evidence that Crystal could not provide stable

housing or stable financing for her children, that she had violated her CPS

service plan, and that she had left her children with men whom she admitted

had sexually assaulted her. The trial court found that Crystal had knowingly

placed or knowingly allowed her children to remain in conditions or surroundings

which endangered their physical and emotional well-being, that she had

engaged in conduct or knowingly placed her children with persons who engaged

in conduct which endangered her children’s physical and emotional well-being,

and that termination of Crystal’s parental rights was in the best interest of all

five children.

      Crystal’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In his motion, counsel avers

that he has conducted a professional evaluation of the record and, after a

thorough review of the applicable law, has reached the conclusion that there




                                       2
are no arguable grounds to be advanced to support an appeal of this cause and

that the appeal is frivolous.

      Counsel’s brief and motion meet the requirements of Anders by

presenting a professional evaluation of the record demonstrating why there are

no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. See Anders v. California, 386 U.S. 738, 741, 87
S. Ct. 1396, 1400 (1967); Mays v. State, 904 S.W.2d 920, 922–23 (Tex.

App.—Fort Worth 1995, no pet.). This court has previously held that Anders

procedures apply in parental rights termination cases. In re K.M., 98 S.W.3d
774, 776–77 (Tex. App.—Fort Worth 2003, no pet.). Crystal was given the

opportunity to file a pro se brief on her own behalf, but she did not do so.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923.          Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988).

      We have carefully reviewed the appellate record and counsel’s brief. We

agree that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178

                                       3
S.W.3d 824, 827 (Tex. Crim. App. 2005).        Therefore, we grant Crystal’s

appellate counsel’s motion to withdraw and affirm the trial court’s judgment.




                                          PER CURIAM

PANEL: HOLMAN, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: October 30, 2008




                                      4